DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 21 are pending.
Claims 20 and 22-25 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 05 January 2022, 09 March 2022 and 09 September 2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9,11-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2020/0026141 A1), hereinafter ‘Brown’.

Regarding claim 1, Brown teaches:
A home automation system comprising: (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0261] “For example, the bus can be used for communication between a BMS gateway and the EC window controller communication interface. The BMS gateway also communicates with a BMS server.”) [The building management system (BMS) reads on “[a] home automation system”.]
a hub device; and (Brown: [0151] Controller 220 also includes a communication circuit (labeled “communication” in FIG. 2E) for receiving and sending commands to and from a remote controller (depicted in FIG. 2E as “master controller”).”; [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0164] “As discussed elsewhere herein, the window controllers may communicate with network or master controllers in some cases.”) [The remote controller, the BMS server, the network controller or the master controller reads on “a hub device”.]
one or more photovoltaic windows communicatively coupled to the hub device, (Brown: figures 4A-4B; [0177] “Additionally, the EC device can be controlled and managed by an external controller which communicates with the device via a network. The input can be manually input by a user, either directly or via wireless communication, or the input can be from an automated heat and/or energy management system of a building of which the EC window is a component.”; [0205] “FIG. 4A depicts a distributed network, 400, of EC window controllers with conventional end or leaf controllers as compared to a distributed network, 420, with EC windows having onboard controllers. Such networks are typical in large commercial buildings that may include smart windows.”) [The many self-powering electrochromic windows, as illustrated in figure 4B, reads on “the one or more photovoltaic windows”.]
wherein each photovoltaic window of the one or more photovoltaic windows includes: a photovoltaic configured to generate electrical power from incident light onto the photovoltaic window; and (Brown: [0184] In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”; [0231], figure 4B “FIG. 4B illustrates a building 440 having many windows 441-469. Each of the windows 441-469 may be an electrochromic window as disclosed herein. In particular, each of the windows 441-469 may have a local on-board controller (not shown) in communication with other the other local controllers (and an optional network controller) on an auto-configuring, self-meshing network.”) [The window including a photovoltaic (PV) cell/panel reads on “each photovoltaic window”.]
a wireless communication system configured to: receive the electrical power from the photovoltaic to enable wireless communication with the hub device, wherein the wireless communication system is solely powered by the electrical power generated by the photovoltaic; and (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0184] In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”) [The controller 220 with the wireless communication being self-powered reads on the wireless communication “receive the electric power from the photovoltaic” and “solely powered by … the photovoltaic”.]
send a data signal to the hub device, wherein the data signal includes information regarding the photovoltaic window. (Brown: [0159] “Each of these represents upstream information that may be provided from the controller to a BMS or window management system or other building device. The window voltage, window current, window temperature, and/or visible transmission level may be detected directly from sensors on the windows. The % tint command may be provided to the BMS or other building device indicating that the controller has in fact taken action to implement a tint change, which change may have been requested by the building device. This can be important because other building systems such as HVAC systems might not recognize that a tint action is being taken, as a window may require a few minutes (e.g., 10 minutes) to change state after a tint action is initiated. Thus, an HVAC action may be deferred for an appropriate period of time to ensure that the tinting action has sufficient time to impact the building environment. The digital input states information may tell a BMS or other system that a manual action relevant to the smart window has been taken. Finally, the controller status may inform the BMS or other system that the controller in question is operational, or not, or has some other status relevant to its overall functioning.”) [The upstream information provided from the controller to the BMS reads on “send data signal to the hub device”. The sensor detected information read on “information regarding the photovoltaic window”.]

Regarding claim 2, Brown teaches all the features of claim 1.
Brown further teaches:
wherein each photovoltaic window of the one or more photovoltaic windows does not receive external electrical power from a power source that is external to the photovoltaic window. (Brown: [0184] In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”) [The self-powering using PV cell/panel reads on “does not receive external electrical power …”.]

Regarding claim 4, Brown teaches all the features of claim 1.
Brown further teaches:
wherein the photovoltaic substantially covers a visible portion of the photovoltaic window. (Brown: [0187] “For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window.”) [The PV panel being wholly in the viewable area of the window reads on “substantially covers a visible portion”.]

Regarding claim 5, Brown teaches all the features of claim 1.
Brown further teaches:
wherein each photovoltaic window of the one or more photovoltaic windows includes: one or more sensors configured to receive the electrical power from the photovoltaic and to capture sensor data from one or both of an interior environment or an exterior environment, (Brown: [0177] “Electrochromic window 304 is configured with a receiver that converts the wirelessly transmitted power to electrical energy that is used to operate the EC device in the EC window and/or window controllers, sensors and the like.” [0240] “Data from exterior light sensors may show that a first side of the building receives more sun early in the morning and that the second, opposite side of the building receives more sun in the afternoon/evening.”) [The exterior light sensors read on “one or more sensors”, the exterior light reads on “an exterior environment”, and the sensor receiving power from the electrochromic window 304 to operate reads on “to receive the electrical power from the photovoltaic and to capture sensor data”.]
wherein the data signal includes the sensor data. (Brown: [0204] “When on, the controller can take various actions (e.g., read sensor data, pulse voltage or current through the window to determine a tint level, determine whether or not the window should undergo an optical transition, initiate an optical transition, etc.) before it is switched back off.”)

Regarding claim 6, Brown teaches all the features of claim 1.
Brown further teaches:
wherein each photovoltaic window of the one or more photovoltaic windows includes: one or more window functions configured to receive the electrical power from the photovoltaic and to perform one or more window actions. (Brown: [0204] “The window may be powered continuously or intermittently. Continuous power may be most appropriate where the window receives power through wires, e.g., 24V power lines. However, continuous powering may be used wherever the power source provides sufficient power/energy to continuously power the window/controller. Where the power source does not provide sufficient energy for continuous powering, or where a more energy-conscious approach is desired, the window/controller may be powered intermittently. In one example, a window controller is off/non-powered most of the time, and turns on/powers up intermittently. When on, the controller can take various actions (e.g., read sensor data, pulse voltage or current through the window to determine a tint level, determine whether or not the window should undergo an optical transition, initiate an optical transition, etc.) before it is switched back off. The window can remain powered if/when power is necessary to maintain the optical state of the window.”) [The window controller taking various actions, such as initiating an optical transition of the window, reads on “to perform one or more window actions”.]

Regarding claim 7, Brown teaches all the features of claims 1 and 6.
Brown further teaches:
wherein the one or more window functions includes at least one of: a window opening/closing mechanism; a window locking/unlocking mechanism; electric blinds; a polymer-dispersed liquid crystals (PDLC) film; an electrochromic device; or a light source. (Brown: [0060] “It should be understood that while the disclosed embodiments focus on electrochromic windows, the concepts may apply to other types of switchable optical devices such as liquid crystal devices and suspended particle devices.”)

Regarding claim 8, Brown teaches all the features of claims 1 and 6.
Brown further teaches:
wherein the wireless communication system is further configured to: receive a control signal from the hub device; and perform the one or more window actions in accordance with the control signal. (Brown: [0160] “Examples of downstream data from a BMS or other building system that may be provided to the controller include window drive configuration parameters, zone membership (e.g., what zone within the building is this controller part of), % tint value, digital output states, and digital control (tint, bleach, auto, reboot, etc.). The window drive parameters may define a control sequence (effectively an algorithm) for changing a window state. Examples of window drive configuration parameters include bleach to color transition ramp rate, bleach to color transition voltage, initial coloration ramp rate, initial coloration voltage, initial coloration current limit, coloration hold voltage, coloration hold current limit, color to bleach transition ramp rate, color to bleach transition voltage, initial bleach ramp rate, initial bleach voltage, initial bleach current limit, bleach hold voltage, bleach hold current limit.”; [0161] “The % tint value may be an analog or digital signal sent from the BMS or other management device instructing the onboard controller to place its window in a state corresponding to the % tint value.) [Downstream data provided to the controller reads on “receive a control signal”. Changing the window state based on the window drive parameters reads on “perform the one or more window actions”.]

Regarding claim 9, Brown teaches all the features of claim 1.
Brown further teaches:
one or more home functions configured to: receive external electrical power from a power source that is external to the one or more photovoltaic windows; (Brown: [0184] “In a different example, power may come from both a wired power source (e.g., building power supply) and a rechargeable battery, and the wired power source may recharge the battery as desired. In another example, the controller may be powered by fuel cells.”)
receive a control signal from the hub device; and perform one or more home actions in accordance with the control signal. (Brown: [0160] “Examples of downstream data from a BMS or other building system that may be provided to the controller include window drive configuration parameters, zone membership (e.g., what zone within the building is this controller part of), % tint value, digital output states, and digital control (tint, bleach, auto, reboot, etc.). The window drive parameters may define a control sequence (effectively an algorithm) for changing a window state. Examples of window drive configuration parameters include bleach to color transition ramp rate, bleach to color transition voltage, initial coloration ramp rate, initial coloration voltage, initial coloration current limit, coloration hold voltage, coloration hold current limit, color to bleach transition ramp rate, color to bleach transition voltage, initial bleach ramp rate, initial bleach voltage, initial bleach current limit, bleach hold voltage, bleach hold current limit.”; [0161] “The % tint value may be an analog or digital signal sent from the BMS or other management device instructing the onboard controller to place its window in a state corresponding to the % tint value.) [Downstream data provided to the controller reads on “receive a control signal”. Changing the window state based on the window drive parameters reads on “perform the one or more home actions”.]

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 12, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 14, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 15, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 16, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 17, Brown teaches all the features of claims 11 and 16.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 18, Brown teaches all the features of claims 11 and 16.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 19, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.

Regarding claim 21, Brown teaches:
One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations for operating a home automation system, the operations comprising: (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0080] “Sockets, bases, and similar mounting hardware may be generally referred to as docks. In various cases, one or more components typically found in a controller may be provided in a dock. One example is a memory component, which may store information and/or control algorithms related to the associated EC window. As noted above, the term controller refers to the logical hardware and/or software for controlling and powering window transitions and for communicating as needed. Therefore, in such cases, the term “the controller” may generally refer to the dock, the carrier, or both (whichever component(s) include the relevant hardware and/or software).”) [The memory component reads on “one or more non-transitory computer-readable media”, the software or control algorithms read on “instructions”, and the logical hardware reads on “one or more processors”.]
f for each photovoltaic window of one or more photovoltaic windows of the home automation system: causing electrical power to be generated from incident light onto the photovoltaic window using a photovoltaic of the photovoltaic window; (Brown: figures 4A-4B; [0177] “Additionally, the EC device can be controlled and managed by an external controller which communicates with the device via a network. The input can be manually input by a user, either directly or via wireless communication, or the input can be from an automated heat and/or energy management system of a building of which the EC window is a component.”; [0205] “FIG. 4A depicts a distributed network, 400, of EC window controllers with conventional end or leaf controllers as compared to a distributed network, 420, with EC windows having onboard controllers. Such networks are typical in large commercial buildings that may include smart windows.”) [The many self-powering electrochromic windows, as illustrated in figure 4B, reads on “the one or more photovoltaic windows”.] (Brown: [0184] In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”; [0187] “The window may also generate power for powering the controller/window by taking advantage of solar, thermal, and/or mechanical energy available at the window. In one example, the window may include a photovoltaic (PV) cell/panel. The PV panel may be positioned anywhere on the window as long as it is able to absorb solar energy. For instance, the PV panel may be positioned wholly or partially in the viewable area of a window, and/or wholly or partially in/on the frame of a window. The PV panel may be part of the controller itself. Where the PV panel is not a part of the controller, wiring or another electrical connection may be provided between the PV panel and the controller.”; [0231], figure 4B “FIG. 4B illustrates a building 440 having many windows 441-469. Each of the windows 441-469 may be an electrochromic window as disclosed herein. In particular, each of the windows 441-469 may have a local on-board controller (not shown) in communication with other the other local controllers (and an optional network controller) on an auto-configuring, self-meshing network.”) [The window including a photovoltaic (PV) cell/panel reads on “each photovoltaic window”.]
causing the electrical power to be sent from the photovoltaic to a wireless communication system of the photovoltaic window to enable wireless communication with a hub device of the home automation system, wherein the wireless communication system is solely powered by the electrical power generated by the photovoltaic; and (Brown: [0153] “Controller 220 may also have wireless capabilities, such as control and powering functions. For example, wireless controls, such as RF and/or IR can be used as well as wireless communication such as Bluetooth, WiFi, Zigbee, EnOcean and the like to send instructions to the microcontroller and for the microcontroller to send data out to, for example, other window controllers and/or a building management system (BMS).”; [0184] In some embodiments, the electrochromic window includes a mechanism for self-powering the window/window controller.”) [The controller 220 with the wireless communication being self-powered reads on “causing the electric power to be sent from the photovoltaic to a wireless communication system” and “solely powered by … the photovoltaic”.]
sending a data signal from the wireless communication system to the hub device, wherein the data signal includes information regarding the photovoltaic window; and receiving the data signal at the hub device from each of the one or more photovoltaic windows. (Brown: [0159] “Each of these represents upstream information that may be provided from the controller to a BMS or window management system or other building device. The window voltage, window current, window temperature, and/or visible transmission level may be detected directly from sensors on the windows. The % tint command may be provided to the BMS or other building device indicating that the controller has in fact taken action to implement a tint change, which change may have been requested by the building device. This can be important because other building systems such as HVAC systems might not recognize that a tint action is being taken, as a window may require a few minutes (e.g., 10 minutes) to change state after a tint action is initiated. Thus, an HVAC action may be deferred for an appropriate period of time to ensure that the tinting action has sufficient time to impact the building environment. The digital input states information may tell a BMS or other system that a manual action relevant to the smart window has been taken. Finally, the controller status may inform the BMS or other system that the controller in question is operational, or not, or has some other status relevant to its overall functioning.”) [The upstream information provided from the controller to the BMS reads on “sending a data signal … to the hub device”, as well as, the BMS “receiving the data signal”. The sensor detected information read on “information regarding the photovoltaic window”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Barr et al. (US 2019/0036480 A1), hereinafter ‘Barr’. Barr is a reference cited in the information disclosure statements (IDS) submitted on 09 March 2022.

Regarding claim 3, Brown teaches all the features of claim 1.
Brown does not explicitly teach: wherein each photovoltaic window of the one or more photovoltaic windows has an average visible transmittance (AVT) of at least 30%.
Barr teaches:
wherein each photovoltaic window of the one or more photovoltaic windows has an average visible transmittance (AVT) of at least 30%. (Barr: [0059] “As used herein, the term transparent means at least partial transmission of visible light. A material may be transparent to a light beam if the light beam can pass through the material with a relatively high transmission rate, such as greater than 20%, 30%, 50%, 60%, 75%, 80%, 90%, 95%, or higher, where other portions of the light beam may be scattered, reflected, or absorbed by the material. The transmission rate (i.e., transmissivity) may be represented by either a photopically weighted or an unweighted average transmission rate over a range of wavelengths, or the lowest transmission rate over a range of wavelengths, such as the visible wavelength range.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brown and Barr before them, to modify the electrochromic window with a photovoltaic panel to incorporate using a transparent material for the photovoltaic panel.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve illuminating the interior of the building with the transmitted light (Barr: [0058] “Because the PV layers are substantially transparent to visible light, visible light from a light source (e.g., the sun) may enter the building through the IGUs with little loss to illuminate the interior of the building.”).

Regarding claim 13, Brown teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Nesler et al. (US 2021/0356153 A1), hereinafter ‘Nesler’.
Regarding claim 10, Brown teaches all the features of claims 1 and 9.
Brown does not explicitly teach: wherein the one or more home functions includes at least one of: room or exterior lighting; a heating or cooling system; or a door lock.
Nesler teaches:
wherein the one or more home functions includes at least one of: room or exterior lighting; a heating or cooling system; or a door lock. (Nesler: [0124] “In some embodiments, the retrofit service 320 is configured to recommend facility improvements, e.g., the retrofit building systems 326, that can be implemented individually or together as a comprehensive retrofit project to maximize safety, efficiency, resilience, flexibility, and/or operational cost savings. The retrofit building systems 326 can be HVAC and/or lighting (e.g., HVAC, lighting, plug load control, building envelope, occupancy-based control), indoor environmental quality (e.g., air filtration, air treatment, indoor air quality sensing, demand controlled ventilation, water treatment), safety and/or security (e.g., fire detection, access control, video surveillance, body temperature detection, occupant tracking and tracing, touchless door and elevator control), building management (e.g., building automation, energy management, smart building management, occupant-based space management and other digital tools and platforms), and/or power distribution (e.g., additional capacity for normal and emergency services, sub-metering, uninterruptable power supplies).”; [0125] The retrofit building systems 326 can further include distributed energy resources (e.g., solar photovoltaics (PV), electric vehicle (EV) charging, energy storage, combined heat and power, backup generators, micro-grids), remote services (e.g., connecting wireless sensors, smart systems and equipment to remote operations and analytics platforms through internet and high-speed wireless connections), IT infrastructure (e.g., cyber-secure and Health Insurance Portability and Accountability Act (HIPAA) compliant wired and wireless infrastructure with capacity for core and emergency services), emergency response (e.g., flexibility to accommodate device charging, medical equipment, medical gases, supplemental cooling, refrigeration, air filtration, room pressurization), etc.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brown and Nesler before them, to modify the power supplied to the devices in the building to incorporate using distributed energy sources for powering devices, such as an HVAC.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing peak demand (Nesler: [0127] “The operational service 316 can be configured to implement energy demand reduction. The operational service 316 can be configured to utilize available distributed energy generation and/or energy storage to shift energy demand. The operational service 316 can be configured to adjust non-critical temperatures, dim non-safety lighting, and/or turn off non-critical loads. The operational service 316 can be configured to adjust space temperatures to cool building thermal mass to reduce peak demand.”) (Brown: [0159] “The window voltage, window current, window temperature, and/or visible transmission level may be detected directly from sensors on the windows. The % tint command may be provided to the BMS or other building device indicating that the controller has in fact taken action to implement a tint change, which change may have been requested by the building device. This can be important because other building systems such as HVAC systems might not recognize that a tint action is being taken, as a window may require a few minutes (e.g., 10 minutes) to change state after a tint action is initiated. Thus, an HVAC action may be deferred for an appropriate period of time to ensure that the tinting action has sufficient time to impact the building environment. The digital input states information may tell a BMS or other system that a manual action relevant to the smart window has been taken. Finally, the controller status may inform the BMS or other system that the controller in question is operational, or not, or has some other status relevant to its overall functioning.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116